         Case 3:17-cv-01153-AC        Document 101       Filed 09/30/20    Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION



LIGHTFORCE USA, INC. d/b/a/                                        Case No. 3:17-cv-01153-AC
NIGHTFORCE OPTICS and NIGHTFORCE
USA; and HVRT CORP.,                                                               JUDGMENT

                             Plaintiffs,

              v.

LEUPOLD & STEVENS, INC.,

                             Defendant.


A COSTA, Magistrate Judge:

       Pursuant to the Opinion and Order dated May 15, 2019, the resulting Consent Judgment of

Non-Infringement of U.S. Patent Nos. 6,453,595; 8,707,608; and 8,966,806 entered August 26,

2019, and the Opinion and Order resolving claims of infringement of U.S. Patent No. 9,335,123

dated September 24, 2020, the court finds this matter has been fully adjudicated. Consequently,

PAGE 1 - JUDGMENT
         Case 3:17-cv-01153-AC        Document 101      Filed 09/30/20     Page 2 of 2




       IT IS ORDERED, ADJUDGED and DECREED that this case is DISMISSED with

prejudice. Pending motions, if any, are DENIED as moot and all scheduling dates shall be vacated

and stricken from the calendar.

       DATED this 30 th day of September, 2020.

                                                             uQJ__
                                                          States Magistrate Judge




PAGE 2 - JUDGMENT
